504 P.2d 8 (1972)
Alphonzo SPARKMAN, Jr., Appellant,
v.
The STATE of Nevada, Respondent.
No. 6751.
Supreme Court of Nevada.
December 15, 1972.
*9 Morgan D. Harris, Public Defender and Jerrold J. Courtney, Deputy Public Defender, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, Roy A. Woofter, Dist. Atty. and Charles L. Garner, Chief Deputy Dist Atty., Las Vegas, for respondent.

OPINION
PER CURIAM.
Appellant was convicted of selling narcotics in violation of NRS 453.030 and NRS 453.210(2) and sentenced to a six year term in the state penitentiary.
In this appeal from the conviction and sentence his single assignment of error is that the trial judge improperly limited defense counsel in his argument to the jury. The argument related to the state's burden of proof and the alleged error is based on the following colloquy.
Prosecutor: "Your Honor, I don't believe that is proper argument."
Court: "No, it's not."
Defense Counsel: "I'm just trying to explain the law, your Honor."
Court: "The law has been explained to the jury."
The record fails to show that counsel for appellant made any objection or attempt to pursue the argument further. He does not contest the propriety or sufficiency of the "law" as given in the instructions. He cites no authority.
There is substantial evidence in support of the conviction, including appellant's testimony that he participated in the transaction. Even if we considered the statement of the trial judge erroneous, it was harmless, in the factual context presented. NRS 178.598, Schneble v. Florida, 405 U.S. 427, 92 S.Ct. 1056, 31 L.Ed.2d 340 (1972). Cf. Shepp v. State, 87 Nev. 179, 484 P.2d 563 (1971).
The judgment is affirmed.